NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 30 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 19-30281

                Plaintiff-Appellee,             D.C. No. 4:18-cr-00235-DCN-1

 v.
                                                MEMORANDUM*
ANDREW DIXEY GALLOWAY,

                Defendant-Appellant.

                   Appeal from the United States District Court
                             for the District of Idaho
                     David C. Nye, District Judge, Presiding

                           Submitted October 26, 2020**

Before:      McKEOWN, RAWLINSON, and FRIEDLAND, Circuit Judges.

      Andrew Dixey Galloway appeals from the district court’s judgment and

challenges the 179-month sentence imposed following his guilty-plea conviction

for assault with intent to commit murder committed within Indian country, in

violation of 18 U.S.C. § 113(a)(1), and use of a firearm in furtherance of a violent



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
crime, in violation of 18 U.S.C. § 924(c)(1)(A). We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

       Galloway contends that the sentence is substantively unreasonable in light of

his personal history and characteristics and the circumstances leading up to the

offense, and because a shorter sentence would be sufficient. The district court did

not abuse its discretion. See Gall v. United States, 552 U.S. 38, 51 (2007). The

below-Guidelines sentence is substantively reasonable in light of the 18 U.S.C.

§ 3553(a) sentencing factors and the totality of the circumstances, including the

seriousness of the offense. See Gall, 552 U.S. at 51; see also United States v.

Gutierrez-Sanchez, 587 F.3d 904, 908 (9th Cir. 2009) (“The weight to be given the

various factors in a particular case is for the discretion of the district court.”).

Moreover, contrary to Galloway’s contention, the record reflects that the district

court heard Galloway’s arguments regarding the mitigating circumstances of the

offense but concluded that those circumstances did not warrant a shorter sentence.

See United States v. Perez-Perez, 512 F.3d 514, 516 (9th Cir. 2008).

       AFFIRMED.




                                            2                                      19-30281